UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6684


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAY BONANZA BRILEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:12-cr-00482-LO-1)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay Bonanza Briley, Appellant Pro Se. Kellen Sean Dwyer, Rosanne Cannon Haney,
David Sang Hak Lee, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jay Bonanza Briley appeals the district court’s order denying his motions for a

reduction in sentence, for summary judgment, and for production of sealed records for use

in his civil case, and granting the Government’s motion to seal an exhibit Briley filed. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Briley, No. 1:12-cr-00482-LO-1 (E.D.

Va. filed May 16, 2017; entered May 17, 2017). We deny Briley’s motion for appointment

of counsel and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                            2